In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Queens County (Golia, J.), dated April 6, 2000, as denied its cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are questions of fact which preclude the granting of summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.